Case 2:19-cr-00537-DRH-SIL Document 34 Filed 01/21/21 Page 1 of 10 PageID #: 121




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------X
 UNITED STATES OF AMERICA,
                                           MEMORANDUM AND ORDER
                                             19-CR-537 (DRH)
             -against-

 ANDREW FREY,

                Defendant.
 -----------------------------X
 A P P E A R A N C E S:

 For the Government:
      Seth DuCharme
      Acting United States Attorney
      United States District Court
      Eastern District of New York
      100 Federal Plaza
      Central Islip, New York 11722
        By: Monica K. Castro, A.U.S.A.

 For the Defendant:
      Federal Defender's Office
      100 Federal Plaza
      Central Islip, New York 11722
        By: Tracey L. Gaffey, Esq.


 HURLEY, Senior District Judge

             By Notice of Motion returnable December 1, 2020, Andrew

 Frey ("Frey" or "defendant") moves, pursuant to Fed. R. Crim. P.

 12, for an order dismissing Counts One and Three of the

 indictment in the captioned case as "unconstitutional as applied

 to [him] . . . [and as] facially insufficient."           Not. of Motion

 (ECF 22) at 1.




                                       1
Case 2:19-cr-00537-DRH-SIL Document 34 Filed 01/21/21 Page 2 of 10 PageID #: 122



                                 Background

             The indictment against Frey, filed on November 14,

 2019, has four counts captioned "Attempted Sex Trafficking-Jane

 DOE # 1" (Count One), "Attempted Kidnaping-Jane Doe # 1" (Count

 Two), "Attempted Sex Trafficking-Jane Doe # 2" (Count Three), and

 "Attempted Kidnaping-Jane Doe # 2" (Count Four).

             Counts One and Three, the targets of the present

 motion, both charge a violation of Title 18, United States Code,

 § 1591(a)(1).     That subsection provides in pertinent part that

 "[w]however knowingly in or affecting interstate or foreign

 commerce . . . patronizes, or solicits by any means a person . .

 . knowing . . . that means of force, threats of force . . .

 coercion . . . or any combination of such means will be used to

 cause the person to engage in a commercial sex act . . . shall be

 punished as provided in subsection (b)."

             With respect to the defendant's alleged conduct

 underlying Counts One and Three, the government, in seeking the

 defendant's detention following his arrest, proffered to

 Magistrate Judge Shields:

             Frey identified potential victims, including
             the women identified in the indictment as
             Jane Doe # 1 and Jane Doe # 2, by soliciting
             and patronizing them for commercial sex.
             Thereafter, using a cellular telephone, Frey
             arranged a subsequent meeting with the women.
             Then, using both force and threats of force,
             Frey attempted to take the women — over their
             strong objections — to a secluded location.
             Jane Doe # 1 and Jane Doe # 2 both separately

                                       2
Case 2:19-cr-00537-DRH-SIL Document 34 Filed 01/21/21 Page 3 of 10 PageID #: 123



             managed to escape Frey by jumping from his
             moving vehicle and sustaining injuries in the
             process.

 See Gov't's Letter to Magistrate Judge Shields (ECF 4) at 1

 (quoted in Def.’s Mem. of Law (ECF 22-1) at 3).

                            Defendant's Position

             Frey's primary contention is that Section 1591, the

 "sex trafficking" statute, is inapplicable because neither Jane

 Doe # 1 nor Jane Doe # 2 "are human trafficking victims." Gaffey

 Declar. (ECF 22) at 5-6.       Rather both were at the time of the

 charged incidents, and prior thereto, adult prostitute who freely

 entered and remained in the trade.         Indeed, each included the

 defendant within their respective repeat client lists.             Moreover,

 it is the defense's understanding that the previous liaisons did

 not run afoul of Section 1591.        Id. at 5 ("We . . . have reason

 to believe that Jane Doe[s]       1 and 2 admitted to the government .

 . . that they in fact had sex for money with Andrew Frey on other

 occasions without force or threats of force.")           The thrust of

 this argument is that, while the alleged conduct of defendant may

 well be criminal, it doesn't fall within the ambit of Section

 1591.   And that is so, we are told, because the purported victims

 do not qualify as such as evidenced by the statute's legislative

 history.    In support of that proposition, the defendant offers

 the following excerpt from United States v. Evans:

             [Section 1591] is part of a comprehensive
             regulatory scheme. [It] criminalizes and

                                       3
Case 2:19-cr-00537-DRH-SIL Document 34 Filed 01/21/21 Page 4 of 10 PageID #: 124



             attempts to prevent slavery, involuntary
             servitude, and human trafficking for
             commercial gain. Congress recognized that
             human trafficking, particularly of women and
             children in the sex industry, is a modern
             form of slavery, and is the largest
             manifestation of slavery today.

 476 F.3d 1176, 1179 (11th Cir. 2007)(internal quotation marks and

 citations omitted), cited in Def.'s Mem. of Law (ECF 22-1) at 11.

             Simply put, Frey's conduct — assuming it was as alleged

 — "does not [, in defendant's view,] come within the

 constitutional ambit of § 1591."          Def.'s Reply (ECF 26) at 6.

             Defendant also contends that Counts One and Three are

 "facially insufficient" for the government's purported failure to

 "plead a fact or facts that evince an awareness on the part of

 Andrew Frey that he knew at the initial recruitment or enticing

 stage that force or threats of force would be used to cause Jane

 Doe 1 and Jane Doe 2 to engage in a commercial sex act." Gaffey

 Declar. (ECF 22) at 6.

                           Government's Position

             The government's position, as presented in its October

 20, 2020 letter in opposition (ECF 25), is that Frey's claimed

 conduct, if established at trial, is clearly violative of Section

 1591.   The operative phrase, the government submits, is "if

 established at trial."      It maintains that defendant's insistence

 as to the inapplicability of the subject section is premature in

 that a meaningful "as applied challenge" presupposes an awareness


                                       4
Case 2:19-cr-00537-DRH-SIL Document 34 Filed 01/21/21 Page 5 of 10 PageID #: 125



 of what the accused actually did.         Id. at 6-7 (citing United

 States v. Raniere, 384 F. Supp. 3d 282, 320 (E.D.N.Y. 2019)).

 That won't be known until the trial occurs.

             The government also contends that defendant's alleged

 conduct, although concededly local in character, affected

 interstate commerce within the purview of Section 1591 in that

 cell phones were supposedly used to arrange appointments.             Id. at

 10.

             As to defendant's claim that Counts One and Three are

 facially defective due to the failure to plausibly allege that

 Frey knew "that force, fraud, [or] coercion . . . would be used

 to cause a person to engage in a commercial sex act" (Section

 1591(a)(1)), the government points out that the plausibility

 standard pertains to civil claims brought by victims under

 Section 1595, not to criminal charges predicated on Section 1591.

 The government contends that the indictment complies with the

 applicable pleading standard set forth in Federal Rule of

 Criminal Procedure 7(c), thus warranting a trial on the merits

 and a rejection of defendant's facial insufficiency challenge to

 Counts One and Three. Id. at 2-3.

             For the forgoing reasons, the government requests that

 defendant's motion be denied in its entirety.




                                       5
Case 2:19-cr-00537-DRH-SIL Document 34 Filed 01/21/21 Page 6 of 10 PageID #: 126



                                 Discussion

             1.   Jane Doe # 1 and Jane Doe # 2 are not
                  Precluded From Being "Victims" for
                  Purposes of Section 1591 Solely Because
                  of Their Profession as Prostitutes

             Defendant argues that sexual encounters between adult

 prostitutes and their customers are beyond the reach of Section

 1591's prohibitions.      Frey submits "that this statute was never

 intended to encompass such conduct – that is – a 'John'

 patronizing an adult voluntarily engaging in prostitution."

 Def.'s Mem. of Law (ECF 22-1) at 9.          That is correct as far as

 it goes assuming the customer lacks knowledge of the force

 element of the statute.       However, by agreeing to engage in sexual

 conduct in exchange for currency, a sex worker does not become

 "fair game" for her customer for all sexual purposes.            Cf. Lawson

 v. Rubin, 2018 WL 2012869 at *15 (E.D.N.Y.).           If she objects to a

 particular activity, – e.g., sadism or, as alleged in this case,

 the proposed site for its performance – and he, in response, uses

 force or the threat of force in an effort to overcome her refusal

 — and assuming interstate commerce is affected —, a violation of

 1591 has occurred.      That is so even though the underlying

 transactions are said to have been between the sex workers and a

 repeat customer.

             The above conclusion is compelled by the very language

 of the statute.     See 18 U.S.C. § 1591(a) quoted earlier.          The

 Jane Does in this case fall comfortably within its verbiage.

                                       6
Case 2:19-cr-00537-DRH-SIL Document 34 Filed 01/21/21 Page 7 of 10 PageID #: 127



             2.   Frey's Status as a Customer Rather Than
                  a Pimp Similarly Does not Render the
                  Statute Inapplicable

             A defendant need not be an abusive pimp to violate the

 statute although typically that is the case.           Thus we see such

 individuals as a cult leader, and a renowned fashion photographer

 being successfully charged with sex trafficking.           See United

 States v. Raniere, 384 F. Supp. 3d 282 (E.D.N.Y. 2019) and United

 States v. Ardolf, 332 F.R.D. 467 (S.D.N.Y. 2019).            Which is to

 say, defendant's status as a customer does not insulate him from

 the sweep of Section 1591.

             3.   The Government's Allegations Charge Conduct
                  Which, if Established, Affected Interstate
                  Commerce

       Defendant contends that "Congress's authority under the

 Commerce Clause to prohibit human trafficking . . . does not

 reach Mr. Frey's conduct which is purely voluntary intrastate

 patronization of adult prostitutes . . . ."          Gaffey Declar. (ECF

 22) at 6.    That statement is not convincing.         As correctly noted

 by the government, his "conduct had a sufficient effect on

 interstate commerce to defeat the defendant's as applied

 challenge on that ground."       Gov't's Letter in Opp. (ECF 25) at 9.

 See, e.g., United States v. Miller, 116 F.3d 641, 673-74 (2d Cir.

 1997) (explaining the expansive scope afforded to the Commerce

 Clause generally); United States v. Todd, 627 F.3d 329, 333 (9th

 Cir. 2010) (explaining the broad breath of the Commerce Clause’s


                                       7
Case 2:19-cr-00537-DRH-SIL Document 34 Filed 01/21/21 Page 8 of 10 PageID #: 128



 applicability in Section 1591 cases); United States v. Evans, 476

 F.3d 1176, 1178-79 (11th Cir. 2007) (same).         Thus, for example,

 in Evans, the sex trafficking took place only in Florida but

 given that a cell phone was utilized to arrange dates, the

 alleged violation of Section 1591 resulted in a conviction "even

 without evidence that the calls he made were routed through an

 interstate system."      Id. at 1181.

             4.   The Facial Sufficiency of the Targeted
                  Counts are Governed by Rule 7(c) of the
                  Federal Rules of Criminal Procedure and,
                  Measured Against That Standard, They
                  are Adequately Pled

             The Court will now turn its attention to defendant's

 assertion that Counts One and Three "are facially insufficient as

 the government has not pleaded a fact or facts in the indictment

 sufficient to allege elements of the crime attempted sex

 trafficking."     Gaffey Declar. (ECF 22) at 6.        The purported

 failure is to present facts that Frey knew "at the initial

 recruitment or enticing stage that ‘force’ or ‘threats of force’

 would be used to cause Jane Doe 1 and Jane Doe 2 to engage in a

 commercial sex act."      Id.

             Federal Rule of Criminal Procedure 7(c) details the

 nature and contents required to be included in an indictment.              An

 accusatory instrument is sufficient if it presents "a plain,

 concise, and definite written statement of essential facts

 constituting the offensive charged."         Fed. R. Crim P. 7(c)(1). It


                                       8
Case 2:19-cr-00537-DRH-SIL Document 34 Filed 01/21/21 Page 9 of 10 PageID #: 129



 should contain "first, . . . the elements of the offense charged

 and fairly inform[] a defendant of the charge against which he

 must defend, and second, enable[]9 him to plead an acquittal or

 conviction in bar of future prosecutions for the same offense."

 United States v. Stringer, 730 F.3d 120, 124 (2d Cir.

 2013)(internal quotation marks and citations omitted).             Measured

 against that standard, Counts One and Three pass muster.             Each of

 the counts cite to, and track the language of Section 1591,

 identifies the elements of the offense,1 and provides the date

 and district in which it is said to have occurred.            As such, it

 is adequately pled, United States v. Stavroulakis, 952 F. 2d 686,

 693 (2d Cir. 1992), justifying a trial on the merits.            Costello

 v. United States, 350 U.S. 359, 363 (1956).




       1
        Included within that recitation is the knowledge
 requirement which is the centerpiece of defendant's facial
 insufficiency application. How the government will endeavor to
 prove that element is a matter for trial, not for the present
 pretrial challenge.

      In this case, unlike many others, the person accused of
 using or threatening force, and the defendant, are one and the
 same which presumably will simplify the prosecution's task.

      Finally, and parenthetically, if the proof establishes that
 the Jane Does prevented the sex trafficking acts from reaching
 fruition by alighting from Frey's moving vehicle that does not
 eradicate the viability of Counts One and Two. See United States
 v. Alvarez, 601 F. App’x 16, 18 (2d Cir. 2015)(summary
 order)("The sex trafficking statute criminalizes certain means
 when they are 'used to cause' an act, and thus is concerned with
 means and not with the result. The result itself is not an
 element of the offense.")

                                       9
Case 2:19-cr-00537-DRH-SIL Document 34 Filed 01/21/21 Page 10 of 10 PageID #: 130



                                  Conclusion

             For the reasons indicated, the defendant's motion is

 denied in its entirety.

             SO ORDERED.

 Dated: January 21, 2021
        Central Islip, New York




                                            DENIS R. HURLEY, U.S.D.J.




                                       10
